8TH AMENDMENT TO LOAN TRANSACTION AGREEMENT




THIS AMENDMENT TO LOAN TRANSACTION AGREEMENT (the “Amendment”) is made and
entered into effective as of the 10th day of March, 2010, by and between
Silvergraph International, Inc. (the “Company”) and the undersigned holders of
promissory notes referenced below (the “Holders”), upon the following premises:




A.

Holders are the holders of certain 7% Convertible Promissory Notes dated January
25, 2008 (the “Notes”) which were purchased from the Company pursuant to the
terms of a Subscription Agreement and Security Agreement of the same date.   




B.

The obligations represented by the Notes have been amended by a 1st Amendment to
the 7% Notes due May 31, 2008, dated May 31, 2008; a 2nd Amendment to the 7%
Notes Due June 30, 2008, dated June 20, 2008; a 3rd Amendment to the 7% Notes
due August 31, 2008, dated August 31, 2008; a 4th Amendment to the 7% Notes due
October 31, 2008,  a 5th Amendment to the 7% Notes due December 15, 2008, a 6th
Amendment to the 7% Notes due January 31, 2009, and; a 7th Amendment to the 7%
Notes due January 31, 2009  (the “Prior Amendments”) which are incorporated
herein by reference.   For purposes of this Amendment, the Notes, Subscription
Agreement and Security Agreement, as amended by the Prior Amendments, are hereby
collectively referred to as the “Bridge Loan Agreement.”




C.

The Company requires thirteen thousand five hundred dollars ($13,500.00) for
working capital in order to file its 2009 10-K.




D.

The Company has asked for, and the Antaeus Capital Partners, LLC and Thomas G.
Schuster have agreed to invest thirteen thousand five hundred dollars ($13,500)
under the terms and conditions of the Bridge Loan Agreement.  As consideration
for such extension, the Company has agreed to grant to Holders shares of common
stock of the Company.  




NOW, THEREFORE, in consideration of the above premises and for good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, the
parties hereto agree as follows:    




1.

Working Capital Investment.  Antaeus Capital Partners, LLC and Thomas G. Shuster
agree to purchase common stock of the Company at a price equal to $.05 per share
as follows:

 

A.

Antaeus Capital Partners, LLC

Investment Amount:

$9,416.25

Shares of common stock of Company:    188,325




B.

Thomas G. Schuster

Investment Amount:

$4,083.75

Shares of common stock of Company:    81,675




2.

Issuance of Shares.    The Company will issue to each Holder a stock certificate
of the Company representing the respective number of shares of Common Stock
opposite Holder’s





Amendment to Loan Transaction Agreement

Page 1




--------------------------------------------------------------------------------

name, below.  The Company represents that Shares upon issuance:  (a) shall be
free of any liens, claims and encumbrances, subject to restrictions upon
transfer under the Securities Act of 1933 (the “1933 Act”) and any applicable
state securities laws, (b) shall not have been issued or sold in violation of
any preemptive or other similar rights of the holders of any securities of the
Company, and; (c) has completed the previously announced 66 / 1 reverse split.
 Holders each represent that:  (a)  Holder is an “accredited investor” as such
term is defined in Regulation D promulgated under the 1933 Act and is
experienced in investments and business matters; and (b) Holder is acquiring the
Shares as set forth opposite Holder’s signature, as principal for its or his own
account for investment purposes only and not with a view to or for distributing
or reselling such Shares or any part thereof, without prejudice, however, to
Holder’s right at all times to sell or otherwise dispose of all or part of the
Shares in compliance with applicable federal and state securities laws.
   Holders further acknowledge the Shares are “restricted securities” within the
meaning of the 1933 Act, and as such may not be sold in the absence of
registration or an exemption from such registration.




3.

Cooperation.  Each of the Parties to this Amendment agree to execute such
documents and take such further action as may be necessary to carry out the
objectives of this Amendment.  In addition, the Company covenants to take all
reasonable steps to comply with the terms of the Bridge Loan Agreement.




4.

Scope of Amendment.  Except as amended above, the terms contained in the Bridge
Loan Agreement (including the Prior Amendments) shall remain the same and in
full force and effect.   




[Signature page follows]











Amendment to Loan Transaction Agreement

Page 2




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and delivered on the date
hereof by the duly authorized representative of the Company and the Holders.




COMPANY:




SILVERGRAPH INTERNATIONAL, INC.







By:

/s/ James R. Simpson

Name:

James R. Simpson

Title:

Chief Executive Officer

Date:

3/9/2010




HOLDERS:




ANTAEUS CAPITAL PARTNERS, LLC




By:

/s/ Cesar Moya

188,325

Name:

Cesar Moya

No. of Shares

Title:

Authorized Signatory

Date:

3/9/2010




THOMAS G. SCHUSTER




/s/ Thomas G. Schuster

81,675

Name:

Thomas G. Schuster

No. of Shares

Date:

3/10/2010




ROBERT J. NEBORSKY M.D. INC.

COMBINATION RETIREMENT TRUST







By:

0

Name: Robert J. Neborsky

No. of Shares

Title:

Authorized Signatory

Date:











Amendment to Loan Transaction Agreement

Page 3


